The plaintiffs in error were convicted in the superior court of Tulsa county. An appeal was attempted to be taken by filing in this court on September *Page 167 
23, 1919, a petition in error with case-made. No briefs have been filed. When the case was called for final submission, no appearance was made on behalf of the plaintiffs in error. Thereupon the Attorney General moved to dismiss the appeal for failure to prosecute the same.
An examination of the record discloses that the case-made contains no copy of the judgment referred to in the petition in error and does not contain the journal entry of the judgment and sentence appealed from.
When an appeal is taken from an alleged judgment of conviction and the transcript of the record or case-made contains no copy of the judgment of conviction, such record or case-made presents no question to this court for its determination, and the appeal will be dismissed for want of jurisdiction. Harjoe v.State, 14 Okla. Crim. 187, 169 P. 659.
For the reason stated, the cause is dismissed.